DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 10-11 and 14-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/10/2019 and 05/09/2022 have been taken into account.

Response to Amendment
In the amendment dated 06/10/2022, the following has occurred: Claims 10 and 14-16 have been amended; Claim 13 has been canceled; Claims 19-20 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 10-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome some of the objections and 112 rejections set forth in the previous action.



Claim Objections
Claim 16 objected to because of the following informalities: Claim 16 recites “the spacers”. This should read —the block-type spacers--. Appropriate correction is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "their clamping surfaces" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites “the block-type spacers are embodied as elongate clamping parts with opposing clamping surfaces”. – It is unclear if the clamping surfaces of claim 15 are the same as the surfaces from claim 10. For purposes of examination, they have been interpreted as the same elements.
Claims 19 and 20 each recite “wherein each side part has a swivel opening at the first end region, by which it is retained releasably on one swivel pin at an end of the second rail and is mounted swivelably thereon” (emphasis added). – It is unclear if both side parts are mounted to one pin or each is mounted to a respective pin. For purposes of examination, the latter interpretation has been used.
Claims 11, 14, and 16-18 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fasnacht et al. (US 5,535,298) in view of Karlsson (SE 1551489) and Klein (DE 24 17 353).
Regarding Claim 10, Fasnacht teaches a strain relief for a plurality of lines, comprising: a first rail (Fasnacht: Fig. 4; 88) and an opposing second rail (Fasnacht: Fig. 4; 70), which are connected by side parts (Fasnacht: Fig. 4; 72, 74), wherein the first and the second rail and the side parts form in a closed position (Fasnacht: Fig. 5) a retaining frame in an assembly plane; a plurality comprising two block-type spacers (Fasnacht: Fig. 4; 80, 82), which are retained in the retaining frame and between which a plurality of lines, such as cables or hoses, is feedable through in a feedthrough direction, the feedthrough direction and assembly plane being substantially transverse to each other; the retaining frame in the closed position exerting clamping force on the block-type spacers via the side parts to provide strain relief of lines to be fed through; wherein a first end region of each of the side parts is mounted swivelably on the second rail and a second end region cooperates in each case with the first rail for releasable fastening, such that each side part is swivelable from the closed position into an open position (Fasnacht: Fig. 4), in which the block- type spacers are released for insertion or removal of lines; wherein each side part has a swivel opening at the first end region, by which it is retained on a respective swivel pin (Fasnacht: Col. 4, Ln. 55-58) at an end of the second rail and is mounted swivelably thereon, wherein the swivel opening and the swivel pin define a swivel axis parallel to the feedthrough direction; wherein the block-type spacers are arranged in the retaining frame with their clamping surfaces transverse to the rails; and wherein in the closed position the side parts are arranged to bring about a clamping force perpendicular to the feedthrough direction and parallel to the rails.
Fasnacht fails to disclose a plurality comprising more than two block-type spacers. However, Karlsson teaches a plurality comprising more than two block-type spacers (Karlsson: Fig. 4a; 6 [14]).
Fasnacht and Karlsson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. conduit supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block-type spacers in Fasnacht with additional spacers as taught by Karlsson, with a reasonable expectation of success, in order to provide an additional spacer that allows an increased number of cables to be received in the clamp (Karlsson: Pg. 4, Ln. 25-27), thereby enabling a user to adapt to different installation requirements while maintaining the proper support of the cables.
Furthermore, Fasnacht fails to explicitly disclose side parts retained releasably on a respective swivel pin at an end of the second rail. However, Klein teaches side parts retained releasably on a respective swivel pin (Klein: Fig. 1-2; 36) at an end of a second rail.
Fasnacht and Klein are analogous because they are from the same field of endeavor or a similar problem solving area e.g. conduit supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swivel pins in Fasnacht with the swivel pin connection from Klein, with a reasonable expectation of success, in order to provide an alternate well-known means of pivotally connecting the elements that is threaded (Klein: [0017]; Fasnacht: Col. 4, Ln. 55-58), thereby enabling a user to easily disassemble the structure if repairs are required.
Regarding Claim 15, Fasnacht, as modified, teaches the strain relief as claimed in claim 10, wherein the block-type spacers (Fasnacht: Fig. 4; 80, 82) are resiliently deformable (Fasnacht: Col. 5, Ln. 31-35) and in the closed position secure the lines in force-locking manner in the assembly plane, wherein the block-type spacers are embodied as elongate clamping parts with opposing clamping surfaces and a cavity structure between the clamping surfaces.
Regarding Claim 16, Fasnacht, as modified, teaches the strain relief as claimed in claim 15, wherein the spacers (Fasnacht: Fig. 4; 80, 82) are arranged with a longitudinal extent thereof vertical in the retaining frame.

Regarding Claim 19, Fasnacht teaches a strain relief for a plurality of lines, comprising: a first horizontal rail (Fasnacht: Fig. 4; 88) and an opposing second horizontal rail (Fasnacht: Fig. 4; 70), which are connected by vertical side parts (Fasnacht: Fig. 4; 72, 74), wherein the first and the second horizontal rail and the vertical side parts form in a closed position (Fasnacht: Fig. 5) a retaining frame in an assembly plane; a plurality comprising two block-type spacers (Fasnacht: Fig. 4; 80, 82), which are retained in the retaining frame and between which a plurality of lines, such as cables or hoses, is feedable through in a feedthrough direction, the feedthrough direction and assembly plane being substantially transverse to each other; the retaining frame in the closed position exerting clamping force on the block-type spacers via the side parts and/or the rails to provide strain relief of lines to be fed through; wherein a first end region of each of the side parts is mounted swivelably on the second rail and a second end region cooperates in each case with the first rail for releasable fastening, such that each side part is swivelable from the closed position into an open position (Fasnacht: Fig. 4), in which the block- type spacers are released for insertion or removal of lines, wherein each side part has a swivel opening at the first end region, by which it is retained on one swivel pin (Fasnacht: Col. 4, Ln. 55-58) at an end of the second rail and is mounted swivelably thereon, wherein the swivel opening and the swivel pin define a swivel axis parallel to the feedthrough direction; and wherein the block-type spacers are arranged with a longitudinal extent thereof vertical in the retaining frame.
Fasnacht fails to disclose a plurality comprising more than two block-type spacers. However, Karlsson teaches a plurality comprising more than two block-type spacers (Karlsson: Fig. 4a; 6 [14]). [Note: See the rejection of claim 10 for motivation.]
Furthermore, Fasnacht fails to explicitly disclose side parts retained releasably on one swivel pin at an end of the second rail. However, Klein teaches side parts retained releasably on one swivel pin (Klein: Fig. 1-2; 36) at an end of a second rail. [Note: See the rejection of claim 10 for motivation.]

Allowable Subject Matter
Claims 11, 14, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631